                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            Levon Todd,                )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:16-cv-00077-FDW
                                       )
                 vs.                   )
                                       )
        Susan R. White, et al,         )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 3, 2019 Order.

                                               January 3, 2019
